Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered July 12, 1993, convicting defendant, after a nonjury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 2 Vi to 5 years and 1 year, respectively, to run consecutively to three concurrent terms of 6 to 12 years, imposed in connection with an unrelated indictment, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the evidence was sufficient as a matter of law to support the verdict, and, upon an independent review of the facts, the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Whether defendant was the aggressor and exceeded his right of self-defense in the altercation that resulted in the stabbing of the complainant presented an issue of credibility that was for the trial court to resolve as the factfinder (see, People v Jones, 200 AD2d 383, Iv denied 83 NY2d 854). Concur—Sullivan, J. P., Rubin, Asch, Nardelli and Tom, JJ.